







PURCHASE AND SALE AGREEMENT


THIS PURCHASE AND SALE AGREEMENT (this "Agreement") is made as of January 10,
2019 by and between AEI INCOME & GROWTH FUND XXII LIMITED PARTNERSHIP, a
Minnesota limited partnership, as to an undivided 60% interest, and AEI INCOME &
GROWTH FUND 26 LLC, a Delaware limited liability company, as to an undivided 40%
interest (collectively, "Seller") and JOE PROPERTIES LLC, a California limited
liability company ("Buyer"). Seller desires to sell, and Buyer desires to
purchase, all of Seller's right, title and interest in the real property and
improvements thereupon located at 1516 South Washington Street, Crawfordsville,
IN 47933, as more particularly described on Exhibit "A" attached hereto (the
"Property"). The date on which the last party hereto executes this Agreement is
hereafter deemed the "Effective Date".
 


In consideration of the mutual covenants set forth herein and other good and
valuable consideration, the receipt and sufficiency of which are hereby mutually
acknowledged, the parties hereto covenant and agree as follows:


1.
Property. The property to be sold to Buyer in this transaction consists of an
undivided 100% interest in the Property. Seller owns no interest in any
personalty with respect to the Property.



2.
Lease. The Property is being sold subject to an existing Lease of the Property
dated September 21, 2006 by and between Seller, as lessor (pursuant to that
certain Assignment and Assumption of Lease and Guaranty dated December 29, 2006
by and between AEI Fund Management XVII, Inc., a Minnesota corporation, as
assignor, and Seller, as assignee), and Apple Indiana II LLC, a Delaware limited
liability company, as lessee (the "Tenant") and Guaranty by Apple American Group
LLC dated September 21, 2006, as amended by that certain Amendment to Lease and
Guaranty dated December 23, 2013 (collectively, the "Lease"). The Seller agrees
to sell and convey to Buyer, and Buyer agrees to purchase from Seller, all
right, title, and interest of Seller in and to all leases and other agreements
to occupy all or any portion of the Property that are in effect on the Effective
Date or which Seller executed prior to Closing (as hereinafter defined) pursuant
to the terms of this Agreement.



3.
Purchase Price. The Purchase Price for the Property is $3,225,000 (the "Purchase
Price"). If all conditions precedent to Buyer's obligations to purchase have
been satisfied, Buyer shall deposit the Purchase Price with the Closing Agent
(as defined below) on or before the Closing Date.



4.
Terms.  The Purchase Price will be paid by Buyer as follows:



a)
Within three (3) business days of the Effective Date of this Agreement, Buyer
will deposit $40,000 (the "Earnest Money") into an interest-bearing account with
First American Title Insurance Company, 1125 17th Street, Denver, Colorado,
80202, Attn: Jordan Dunn; phone number: (303) 876-1152; email: jdunn@firstam.com
(the "Closing Agent" or "Title Company"). Upon expiration of the Review Period
(as defined below), Earnest Money shall become non-refundable. The Earnest Money
shall

 


Page 1 of 16
Applebee's - Crawfordsville, IN

--------------------------------------------------------------------------------

be credited against the Purchase Price when and if escrow closes and the sale is
completed.


b)
Buyer will deposit the balance of the Purchase Price into escrow in sufficient
time to allow escrow to close on the Closing Date.



5.
Closing Date. Escrow shall close (the "Closing") on or before thirty (30) days
following the expiration of the Review Period set forth below (the "Closing
Date"), unless the parties mutually agree otherwise.



6.
Due Diligence. Buyer will have thirty (30) days from the Effective Date of this
Agreement (the "Review Period") to conduct all of its inspections and due
diligence and satisfy itself regarding the Property and this transaction. Buyer
agrees to indemnify and hold Seller harmless for any loss or damage to the
Property or persons caused by Buyer or its agents arising out of such physical
inspections of the Property, and this indemnity shall survive Closing or
termination of this Agreement. Within five (5) business days of the Effective
Date of this Agreement, Seller shall provide, to the extent such items are in
its possession, the items listed on Exhibit "B" ("Seller's Materials").



Buyer may cancel this Agreement before the expiration of the Review Period for
any reason in its sole discretion by delivering a cancellation notice to Seller
and Closing Agent prior to the expiration of the Review Period. If this
Agreement is not cancelled as set forth above, the Earnest Money shall be
non-refundable unless Seller shall default hereunder, or in the event of a
casualty or condemnation, subject to the provisions of Section 16 below.


If Buyer cancels this Agreement before the expiration of the Review Period, as
permitted under this Section, except for any escrow cancellation fees charged by
the Title Company and any liabilities under the first paragraph of section 6 of
this Agreement and those provisions stating otherwise (which will survive),
Seller (after execution of such documents reasonably requested by Seller to
evidence the termination hereof) shall return to Buyer its Earnest Money and
Buyer will have absolutely no rights, claims or interest of any type in
connection with the Property or this transaction, regardless of any alleged
conduct by Buyer, Seller or anyone else.


If Buyer fails to close this transaction at no fault of Seller, Buyer will be
irrevocably deemed in default of this Agreement. Upon default by Buyer, Seller
may, as its option, retain the Earnest Money as its sole and exclusive remedy
and declare this Agreement null and void, in which event Buyer will be deemed to
have cancelled this Agreement and relinquish all rights in and to the Property,
or Seller may exercise its rights hereunder. If this Agreement is not cancelled
and the Earnest Money is deposited by Buyer as required by Section 4 hereof, the
Review Period will be deemed satisfied by Buyer and shall be deemed to have
expired as provided in Section 4.


Notwithstanding the foregoing with respect to the Review Period, Buyer shall
have forty-five
(45) days following the Effective Date to secure any necessary financing (the
"Financing Contingency Period". Buyer may cancel this Agreement before the
expiration of the Financing Contingency Period, in the event of Buyer's failure
to secure necessary financing
Page 2 of 16
Applebee's - Crawfordsville, IN

--------------------------------------------------------------------------------



for the contemplated purchase of the Property, by delivering a cancellation
notice to Seller and Closing Agent prior to the expiration of the Financing
Contingency Period. If this Agreement is not cancelled as set forth herein, the
Earnest Money shall be non-refundable unless Seller shall default hereunder, or
in the event of a casualty or condemnation, subject to the provisions of Section
16.


7.
Escrow. Escrow shall be opened upon execution of this Agreement by both parties.
A copy of this Agreement will be delivered to the Title Company and will serve
as escrow instructions together with the Title Company's standard instructions,
any additional instructions required by Seller and/or Buyer or their respective
counsels, and any additional instructions required by the Title Company to
clarify its rights and duties. The parties agree to sign these additional
instructions. If there is any conflict between these other instructions and this
Agreement, this Agreement shall control.



8.
Title. Seller, at its sole expense, within three (3) business days of the
Effective Date, shall order an updated title insurance commitment, along with
underlying documents to include any easement or declarations/CAM affecting the
Property, for an Owner's Title Insurance Policy (collectively, the "Title
Commitment"). Closing will be conditioned on the agreement of the Title Company
to issue an Owner's Title Insurance Policy, dated as of the Closing Date, in an
amount equal to the Purchase Price, insuring that Buyer will own insurable fee
simple title to the Property subject only to: the Title Company's standard
exceptions; current real property taxes and assessments; survey exceptions; the
rights of parties in possession pursuant to the Lease; the Permitted Exceptions,
as defined herein; and other items disclosed to Buyer during the Review Period.
Buyer shall, at its sole expense, order and obtain an updated survey of the
Property.



Buyer shall be allowed ten (10) days after receipt of said Title Commitment for
examination and the making of any title objections thereto (the "Title
Objections"), said Title Objections to be made in writing or deemed waived (such
written notice of Buyer's Title Objections to be hereinafter referred to as the
"Notice of Objections"). Except as set forth below, any title exception
disclosed by the Title Commitment or Buyer's survey and not listed in such
Notice of Objections shall be deemed a "Permitted Title Exception" under this
Agreement.


If Seller shall fail to cure (or commence to cure) or eliminate all the Title
Objections listed in the Notice of Defect within fifteen (15) business days
after receipt of the Notice of Objections (the "Title Cure Period"), then Buyer
may elect either to: (a) accept the Property subject to the title exception(s)
not cured (in which case such title exception(s) shall become a Permitted Title
Exception(s) hereunder), or (b) terminate this Agreement.


In the event that Seller agrees to cure a Title Objection and commences such
cure, but the same cannot be cured within the Title Cure Period, the Buyer may,
by written notice to Seller, preserve such Title Objection such that the cure of
such Title Objection shall be a condition precedent to Buyer's obligation to
close. Buyer shall elect to either accept the Property subject to the Permitted
Exceptions or terminate the Agreement by written notice to Seller delivered
within three (3) business days following the end of the Title Cure Period, and
the failure to
Page 3 of 16
Applebee's - Crawfordsville, IN

--------------------------------------------------------------------------------



deliver such election notice shall constitute an election to proceed under
clause (a) above. Any mortgage, security deed, lien, lis pendens, judgment, or
other claim in a liquidated amount incurred by Seller during Seller's ownership
of the Property and which constitutes an exception to the title to the Property
shall not in any event be a Permitted Title Exception hereunder, but such claim
shall be paid or satisfied out of the sums payable by Buyer at Closing, and the
proceeds of sale payable to Seller shall be reduced accordingly; provided that
such claim must have arisen directly from the acts or omissions of Seller, and
not those of the Tenant.


At any time after the Effective Date of this Agreement and prior to Closing,
Buyer shall have the right to notify Seller of any additional title exception
which first appears of record after the effective date of the Title Commitment,
or otherwise becomes known to Buyer. Buyer shall be allowed three (3) business
days after notice of such additional title exception for examination and the
making of any new Title Objections thereto by written notice to Seller ("Notice
of New Objections"). Except as set forth herein, any title exception disclosed
to Buyer and not listed in such Notice of New Objections shall be deemed a
Permitted Title Exception. If Seller shall fail to cure (or commence to cure) or
eliminate all the new Title Objections listed in the Notice of New Objections
within ten (10) business days after receipt of the Notice of New Objections (the
"Second Title Cure Period"), then Buyer may elect either to: (a) accept the
Property subject to the new title exception(s) not cured (in which case such new
title exception(s) shall become a Permitted Title Exception(s) hereunder), or
(b) terminate this Agreement.


9.
Closing Costs. Seller shall pay the Standard Owner's Title Insurance Policy
premium in the full amount of the Purchase Price along with any title search and
exam fees. Seller shall pay all transfer taxes (state, county, and municipal, as
applicable). Seller shall pay any and all brokerage commissions to SRS National
Net Lease Group, LP ("Seller's Broker") per separate agreement. Buyer is
represented by Hughes Marino, Inc. ("Buyer's Broker"). Buyer's Broker shall
receive a brokerage commission to be paid by Seller's Broker per separate
agreement. Except as set forth above, both parties represent to the other that
they have not been represented by a broker, and agree to hold the other harmless
from any claim of brokerage commission by, through, or as a result of
representation of the other party. Buyer shall pay the full cost of any
endorsements to the Owner's Title Insurance Policy and the full cost of any
extended coverage as Buyer may require for such policy. Buyer will pay any and
all recording fees. Buyer will pay the cost of updating any due diligence
provided by Seller, including the cost of an updated survey to be ordered by
Buyer as set forth in Section 8 above. Buyer and Seller will split all escrow
and closing fees equally. Each party will pay its own attorney's fees and costs
to document and close this transaction.



10.
Real Estate Taxes, Special Assessments and Prorations. The responsibility for
all real property taxes for the current tax period and all expenses (including
but not limited to common area maintenance expenses and fees), if any, that are
the responsibility of Seller, shall be prorated between Buyer and Seller as of
the Closing Date.



All income and all operating expenses from the Property, if any, shall be
prorated between the parties and adjusted by them as of the Closing Date. Seller
shall be entitled to all income earned, and shall be responsible for all
expenses incurred, prior to the Closing Date. Buyer
Page 4 of 16
Applebee's - Crawfordsville, IN

--------------------------------------------------------------------------------



shall be entitled to all income earned, and shall be responsible for all
operating expenses of the Property incurred, on and after the Closing Date.


11.
 Seller's Repr esentation s and Agree ments .



a)
Seller represents and warrants as of this date that:



i.
Except for the existing Lease with the existing Tenant, Seller is not aware of
any leases of the Property.



ii.
Seller is not aware of any pending litigation or condemnation proceedings
against the Property or Seller's interest in the Property.



iii.
Except as previously disclosed to Buyer and as permitted in paragraph (b) below,
Seller is not aware of any contracts Seller has executed that would be binding
on Buyer after the Closing Date.



b)
Provided that Buyer performs its obligations as required, Seller agrees that it
will not enter into any new contracts that would materially affect the Property
and be binding on Seller after the Closing Date without Buyer's prior consent,
which will not be unreasonably withheld or delayed.



12.
Disclosures.



a)
As of the Effective Date hereof, Seller has not received any notice of any
material, physical, or mechanical defects of the Property, including without
limitation, the plumbing, heating, air conditioning, and ventilating, electrical
system. To the best of Seller's knowledge without inquiry, all such items are in
good operating condition and repair and in compliance with all applicable
governmental, zoning, and land use laws, ordinances, regulations and
requirements. If Seller shall receive any notice to the contrary prior to the
Closing Date, Seller will inform Buyer prior to the Closing Date, and Buyer may
terminate this Agreement and the Earnest Money will be returned.



b)
As of the Effective Date hereof, Seller has not received any notice that the use
and operation of the Property is not in full compliance with applicable building
codes, safety, fire, zoning, and land use laws, and other applicable local,
state and federal laws, ordinances, regulations and requirements. If Seller
shall receive any such notice prior to the Closing Date, Seller will inform
Buyer prior to the Closing Date, and Buyer may terminate this Agreement and the
Earnest Money will be returned.



c)
As of the Effective Date hereof, Seller has not received any notice that the
Property is in violation of any federal, state or local law, ordinance, or
regulations relating to industrial hygiene or the environmental conditions on,
under, or about the Property, including, but not limited to, soil, and
groundwater conditions. To the best of Seller's knowledge, there is no
proceeding or inquiry by any governmental authority with respect to the presence
of Hazardous Materials on the Property or the migration of

Page 5 of 16
Applebee's - Crawfordsville, IN

--------------------------------------------------------------------------------



Hazardous Materials from or to other property. Buyer agrees that Seller will
have no liability of any type to Buyer or Buyer's successors, assigns, or
affiliates in connection with any Hazardous Materials on or in connection with
the Property either before or after the Closing Date, except such Hazardous
Materials on or in connection with the Property arising out of Seller's gross
negligence or intentional misconduct. If Seller shall receive any notice to the
contrary prior to the Closing Date, Seller will inform Buyer prior to the
Closing Date, and Buyer may terminate this Agreement and the Earnest Money will
be returned.


d)
Buyer agrees that it is purchasing the Property in its present condition, "as
is, where is," and Seller has no obligations to construct or repair any
improvements thereon or to perform any other act regarding the Property, except
as expressly provided herein.



e)
Buyer acknowledges that, having been given the opportunity to inspect the
Property, Buyer is relying solely on its own investigation of the Property and
not on any representations or information provided by Seller or to be provided
by Seller, except as set forth herein. Buyer further acknowledges that the
information provided, or to be provided, by Seller with respect to the Property
was obtained from a variety of sources and Seller has not (a) made independent
investigation or verification of such information, and (b) makes no
representations as to the accuracy or completeness of such information, except
as herein set forth. The sale of the Property as provided for herein is made on
an "as-is, where-is" basis and Buyer expressly acknowledges that, in
consideration of the agreements of Seller herein, except as otherwise specified
herein, Seller makes no warranty or representation, express or implied, or
arising by operation of law, including, but not limited to, any warranty of
condition, habitability, suitability for lease, suitability for commercial
purposes, merchantability, or fitness for a particular purpose, in respect of
the Property. Seller makes no representations of any sort that ownership of the
Property will result in a profit to any Buyer.



f)
Buyer acknowledges that Seller cannot, and does not, make any representation as
to (a) the success, or lack thereof, of the Property or continuation of the
Lease post-Closing, or (b) the appropriateness of purchasing the Property for
the Buyer's individual tax or financial situation or tax or financial
objectives. Buyer acknowledges that he or she is relying solely upon his or her
own examination of the Property and all facts surrounding the purchase of the
Property including the merits and risks involved therein.



The Parties agree that the provisions of this Section 12, subsections (a)
through (f), shall survive the Closing Date.


13.
Closing.



a)
Before the Closing Date, Seller will deposit into escrow an executed limited
warranty deed warranting title against lawful claims by, through, or under a
conveyance from Seller, but not further or otherwise, conveying insurable title
of the Property to Buyer, subject to the exceptions provided herein.

Page 6 of 16
Applebee's - Crawfordsville, IN

--------------------------------------------------------------------------------



b)
On or before the Closing Date, Buyer will deposit into escrow the balance of the
Purchase Price when required hereunder and any additional funds required of
Buyer (pursuant to this Agreement or any other agreement executed by Buyer) to
close escrow. Both parties will deliver to the Title Company any other documents
reasonably required by the Title Company to close escrow.



c)
On or before the Closing Date, Seller and Buyer will deliver or cause to be
delivered to Escrow Agent an Assignment and Assumption of Lease, duly executed
and acknowledged by Seller and Buyer, assigning all of Seller's interest in, to,
and under the Lease to Buyer.



d)
If required by the terms of the Lease, on or before the Closing Date, Seller
will deposit into escrow a notice to Tenant of the sale of the Property to Buyer
and of the Assignment and Assumption of Lease, such notice to be delivered by
the Title Company to Tenant upon Closing.



e)
On the Closing Date, if escrow is ready to close, the Title Company will: record
the deed in the official records of the county where the Property is located;
cause the Title Company to commit to issue the title policy; immediately deliver
to Seller the portion of the Purchase Price deposited into escrow by cashier's
check or wire transfer (less debits and prorations, if any); deliver to Seller
and Buyer a signed counterpart of the Title Company's certified Closing
statement and take all other actions necessary to close escrow.



14.
Defaults. IN THE EVENT THE SALE OF THE PROPERTY AS CONTEMPLATED HEREUNDER IS NOT
CONSUMMATED BY REASON OF A DEFAULT OF BUYER UNDER THIS AGREEMENT, THE EARNEST
MONEY (INCLUDING ALL INTEREST EARNED FROM THE INVESTMENT THEREOF) SHALL BE PAID
TO AND RETAINED BY SELLER AS LIQUIDATED DAMAGES, AS SELLER'S SOLE AND EXCLUSIVE
REMEDY UNDER THIS AGREEMENT, AT LAW OR IN EQUITY AS A RESULT OF SUCH DEFAULT.
THE PARTIES ACKNOWLEDGE THAT SELLER'S ACTUAL DAMAGES IN THE EVENT THAT THE SALE
IS NOT CONSUMMATED WOULD BE EXTREMELY DIFFICULT OR IMPRACTICABLE TO DETERMINE.
THE PARTIES ACKNOWLEDGE THAT THE EARNEST MONEY HAS BEEN AGREED UPON AFTER
NEGOTIATION AS THE PARTIES' REASONABLE ESTIMATE OF SELLER'S DAMAGES AND AS
SELLER'S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT, AT LAW OR IN EQUITY
AGAINST BUYER IN THE EVENT THE CLOSING DOES NOT OCCUR BY REASON OF BUYER'S
DEFAULT. BUYER AND SELLER ACKNOWLEDGE THAT THEY HAVE READ AND UNDERSTOOD THE
ABOVE PROVISIONS COVERING LIQUIDATED DAMAGES, AND THAT EACH PARTY WAS
REPRESENTED BY COUNSEL OR HAD THE OPPORTUNITY TO SEEK COUNSEL TO UNDERSTAND THE
CONSEQUENCES OF THIS LIQUIDATED DAMAGES PROVISION AT THE TIME THIS AGREEMENT WAS
EXECUTED. IF SELLER SHALL DEFAULT HEREUNDER, THEN BUYER MAY TERMINATE THIS
AGREEMENT, WHEREUPON THE ENTIRE EARNEST MONEY SHALL BE RETURNED TO BUYER
(TOGETHER WITH ALL INTEREST, IF ANY, EARNED

Page 7 of 16
Applebee's - Crawfordsville, IN

--------------------------------------------------------------------------------



THEREON) AS BUYER'S SOLE AND EXCLUSIVE REMEDY UNDER THIS AGREEMENT, AT LAW OR IN
EQUITY AS A RESULT OF SUCH DEFAULT. BUYER HEREBY EXPRESSLY WAIVES, RELINQUISHES
AND RELEASES ANY OTHER RIGHT OR REMEDY AVAILABLE TO IT AT LAW, IN EQUITY OR
OTHERWISE BY REASON OF SELLER'S INABILITY OR FAILURE TO PERFORM ITS OBLIGATIONS.


15.
 Buyer's Repres entation s and Warranties .



a)
Buyer represents and warrants to Seller as follows:



i.
In addition to the acts and deeds recited herein and contemplated to be
performed, executed, and delivered by Buyer, Buyer shall perform, execute and
deliver or cause to be performed, executed, and delivered at the closing or
after the Closing Date, any and all further acts, deeds and assurances as Seller
or the Title Company may require and be reasonable in order to consummate the
transactions contemplated herein.



ii.
Buyer has all requisite power and authority to consummate the transaction
contemplated by this Agreement and has by proper proceedings duly authorized the
execution and delivery of this Agreement and the consummation of the transaction
contemplated hereby.



iii.
To Buyer's knowledge, neither the execution and delivery of this Agreement nor
the consummation of the transaction contemplated hereby will violate or be in
conflict with (a) any applicable provisions of law, (b) any order of any court
or other agency of government having jurisdiction hereof, or (c) any agreement
or instrument to which Buyer is a party or by which Buyer is bound.



16.
Damages, Destruction and Eminent Domain.



a)
If, prior to the Closing Date, the Property or any part thereof be destroyed or
further damaged by fire, the elements, or any cause, due to events occurring
subsequent to the date of this Agreement to the extent that the cost of repair
exceeds $10,000.00, this Agreement shall become null and void, at Buyer's option
exercised, if at all, by written notice to Seller within ten (10) days after
Buyer has received written notice from Seller of said destruction or damage.
Seller, however, shall have the right to adjust or settle any insured loss until
(i) all contingencies set forth in Paragraph 6 hereof have been satisfied, or
waived; and (ii) any ten-day period provided for above in this Subparagraph 16a
for Buyer to elect to terminate this Agreement has expired or Buyer has, by
written notice to Seller, waived Buyer's right to terminate this Agreement. If
Buyer elects to proceed and to consummate the purchase despite said damage or
destruction, there shall be no reduction in or abatement of the Purchase Price,
and Seller shall assign to Buyer the Seller's right, title, and interest in and
to all insurance proceeds (pro-rata in relation to the Property) resulting from
said damage or destruction to the extent that the same are payable with respect
to damage to the Property, subject to rights of any Tenant of the Property.

Page 8 of 16
Applebee's - Crawfordsville, IN

--------------------------------------------------------------------------------





b)
If the cost of repair is less than $10,000.00, Seller shall credit Buyer for the
cost of the repairs. Buyer shall then be obligated to otherwise perform
hereunder.



c)
If, prior to the Closing Date, the Property, or any part thereof, is taken by
eminent domain, this Agreement shall become null and void at Buyer's option,
exercised, if at all, by written notice to Seller within ten (10) days after
Buyer has received written notice from Seller of said taking by eminent domain.
If Buyer fails to provide such written notice within such ten-day period
provided for above in this Subparagraph 16c, Buyer shall be deemed to have
elected to proceed to consummate the purchase contemplated herein
notwithstanding such taking. If Buyer elects to proceed to consummate the
purchase despite said taking, there shall be no reduction in, or abatement of,
the Purchase Price, and Seller shall assign to Buyer the Seller's right, title,
and interest in and to any award made, or to be made, in the condemnation
proceeding pro-rata in relation to the Property, subject to rights of any Tenant
of the Property.



d)
In the event that this Agreement is terminated by Buyer pursuant to this
Agreement, the Earnest Money shall be immediately returned to Buyer after
execution by Buyer of such documents reasonably requested by Seller to evidence
the termination hereof.



17.
1031 Exchange. Buyer hereby acknowledges that Seller desires and intends to
structure this transaction as a tax-deferred exchange pursuant to Section 1031
of the Internal Revenue Code, as amended. Accordingly, Buyer shall, at no
additional cost, obligation, or liability to Buyer, cooperate with and assist
Seller in perfecting such an exchange, provided that the consummation of the
transaction contemplated hereby is not thereby delayed by fault of Buyer.



Seller acknowledges that Buyer has made no representations, warranties, or
agreements to Seller or Seller's agents that the transaction contemplated by
this Agreement will qualify for any particular tax treatment, nor has there been
any reliance thereon by Seller respecting the legal or tax implications of the
transaction contemplated hereby. Seller further represents that it has sought
and obtained such third party advice and counsel as it deems necessary regarding
the tax implications of this transaction.


If Seller wishes to novate/assign the ownership rights and interest of this
Purchase Agreement to a third party who will act as Accommodator to perfect the
1031 exchange by preparing an agreement of exchange of real property, the
Accommodator will be an independent third party to be chosen by Seller in
Seller's sole discretion, purchasing the Seller's interest in the Property from
Seller and selling such ownership interest in the Property to Buyer under the
same terms and conditions as documented in this Agreement.


If Buyer is purchasing the Property in relation to a tax-deferred exchange,
Buyer acknowledges that Seller has made no representations, warranties, or
agreements to Buyer or Buyer's agents that the transaction contemplated by this
Agreement will qualify for any particular tax treatment, nor has there been any
reliance thereon by Buyer respecting the legal or tax implications of the
transaction contemplated hereby. Buyer further represents that it has sought
Page 9 of 16
Applebee's - Crawfordsville, IN

--------------------------------------------------------------------------------



and obtained such third party advice and counsel as it deems necessary regarding
the tax implications of this transaction.


18.
Cancellation. If any party elects to cancel this Agreement because of any breach
by another party or if escrow fails to close by the agreed date because of any
breach by another party, the party electing to cancel shall deliver to escrow
agent a notice containing the address of the party in breach and stating that
this Agreement shall be cancelled unless the breach is cured within three (3)
days following the delivery of the notice to the breaching party. Within three

(3) days after receipt of such notice, the escrow agent shall send it by United
States Mail to the party in breach at the address contained in the Notice and no
further notice shall be required. If the breach is not cured within three (3)
days following the delivery of the notice to the breaching party, this Agreement
shall be cancelled.


19.
Counterparts. This Agreement may be executed and delivered in any number of
counterparts, each of which, when so executed and delivered, shall be deemed to
be an original, and all of which shall constitute one and the same instrument.



20.
Expiration. Buyer is submitting this offer by signing a copy of this Agreement
and delivering it to Seller, and Seller has five (5) days from receipt hereof
within which to accept this offer. When executed by both parties, this Agreement
will be a binding agreement for valid and sufficient consideration which will
bind and benefit Buyer, Seller, and their respective successors and assigns.



21.
Choice of Law. This Agreement shall be governed by, and construed in accordance
with the laws of the state in which the Property is located.



22.
Notices. All notices from either of the parties hereto to the other shall be in
writing and shall be considered to have been duly given or served if sent by
first class certified mail, or by a nationally recognized courier service
guaranteeing overnight delivery to the party at his or its address set forth
below, or by email to the respective email address set forth below, or to such
other address as such party may hereafter designate by written notice to the
other party. Refusal, rejection, or return of any notice otherwise properly
delivered as set forth herein shall be deemed to constitute delivery of such
notice. Notice given in accordance herewith shall be deemed effectively given
upon delivery to the address of the addressee.




If to Seller:
AEI Income & Growth Fund XXII Limited Partnership
AEI Income & Growth Fund 26 LLC

1300 Wells Fargo Place
30 East Seventh Street
St. Paul, MN 55101
Attn: Kyle Hagen
Email: khagen@aeifunds.com



With a copy to:
AEI Income & Growth Fund XXII Limited Partnership
AEI Income & Growth Fund 26 LLC
1300 Wells Fargo Place

 
Page 10 of 16
Applebee's - Crawfordsville, IN

--------------------------------------------------------------------------------



30 East Seventh Street
St. Paul, MN 55101
Attn: David M. Streier, Esq.
Email: dstreier@aeifunds.com



If to Buyer:
Joe Properties LLC
94 Panorama

Coto de Caza, CA 92679
Attn: Steven Joe
Phone: 949-288-1217
Email: stevenjoe7@gmail.com


With a copy to:           Paul Damien Kramer, Esq.
Law Office of Paul Damien Kramer
23 Corporate Plaza Drive, Suite 150
Newport Beach, CA 92660
Telephone: (949) 640-9110
Facsimile: (949) 640-9210
E-Mail:  pkramer@pdk-law.com


23.
Miscellaneous.



a)
This Agreement may be amended only by written agreement signed by both Seller
and Buyer, and all waivers must be in writing and signed by the waiving party.
Time is of the essence. This Agreement will not be construed for or against a
party whether or not that party has drafted this Agreement. If there is any
action or proceeding between the parties relating to this Agreement the
prevailing party will be entitled to recover attorney's fees and costs. This is
an integrated agreement containing all agreements of the parties about the
Property and the other matters described and it supersedes any other agreements
or understandings. Exhibits attached to this Agreement are incorporated into
this Agreement.



b)
If this escrow has not closed by the Closing Date through no fault of Seller,
Seller may, at its election, extend the Closing Date or exercise any remedy
available to it by law, including terminating this Agreement.



c)
Funds to be deposited or paid by Buyer must be good and clear funds in the form
of cash, cashier's checks or wire transfers, subject to the Title Company's
requirements.



d)
Buyer shall have the right to assign this Agreement at Closing to any entity or
entities affiliated with or related to Buyer without the consent of Seller
(provided that Buyer shall notify Seller at least five (5) days prior to Closing
to allow the parties to modify the Closing documentation accordingly). Other
than the foregoing, Buyer shall not be entitled to assign any of its right,
title, and interest herein without Seller's prior consent. Any assignee shall
expressly assume all of Buyer's duties, obligations, and liabilities hereunder,
and Buyer shall not be released from any of its obligations hereunder.

Page 11 of 16
Applebee's - Crawfordsville, IN

--------------------------------------------------------------------------------





e)
Whenever the last day for the exercise of any right or the discharge of any
obligation under this Agreement shall fall upon a Saturday, Sunday, or any
public or legal holiday, the party having such right or obligation shall have
until 5:00 p.m. (Central Standard Time) on the next succeeding regular business
day to exercise such right or discharge such obligation.  Time is of the essence
of this Agreement.



[SIGNATURE PAGES FOLLOW]
Page 12 of 16
Applebee's - Crawfordsville, IN

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Seller and Buyer have executed this Agreement to be
effective as of the Effective Date.


SELLER:


AEI INCOME & GROWTH FUND XXII LIMITED PARTNERSHIP,
a Minnesota limited partnership


By:  AEI Fund Management XXI, Inc.,
  a Minnesota corporation
Its:  Corporate General Partner
 

By: /s/ ROBERT P JOHNSON

              Robert P Johnson, its President
 
 
Date: January 10, 2019
 
AEI INCOME & GROWTH FUND 26 LLC,
a Delaware limited liability company


By:  AEI Fund Management XXI, Inc.,
     a Minnesota corporation
Its:  Managing Member


By: /s/ ROBERT P JOHNSON

              Robert P Johnson, its President
 
Date: January 10, 2019


 
 
Page 13 of 16
Applebee's - Crawfordsville, IN

--------------------------------------------------------------------------------



BU YER:






JOE PROPERTIES LLC,
a California limited liability company
 
By: /s/ Steven H Joe
Print Name:  Steven H Joe
Title: Managing Member
Date: 1-10-19

 
Page 14 of 16
Applebee's - Crawfordsville, IN

--------------------------------------------------------------------------------

 
 


Exhibit A


(Legal Description)
 
Parcel 1:
Part of the Northwest Quarter of Section 8, Township 18 North, Range 4 West, in
Montgomery County, Indiana, more particularly described as follows:


Commencing at the Northwest corner of said Northwest Quarter Section; thence
along the West line thereof, South 00 degrees 26 minutes 24 seconds East
(assumed bearing) 1179.37 feet; thence North 89 degrees 33 minutes 36 seconds
East to the Easterly right-of-way of U.S. 231 46.19 feet to the POINT OF
BEGINNING of this description; thence North 00 degrees 17 minutes 20 seconds
West on and along said Easterly right-of-way 41.38 feet to the point of
curvature of a tangent curve to the right, from which the radius point of said
curve bears North 89 degrees 42 minutes 40 seconds East 914.93 feet; thence on
and along said right-of-way Northerly along said curve an arc distance 252.49
feet from said radius point; thence leaving said right-of-way line South 75
degrees 33 minutes 28 seconds East 79.71 feet; thence North 14 degrees 26
minutes 32 seconds East 62.16 feet; thence South 82 degrees 33 minutes 30
seconds East 16.10 feet; thence South 72 degrees 33 minutes 30 seconds East
58.14 feet; thence South 83 degrees 26 minutes 31 seconds East 49.09 feet;
thence South 08 degrees 59 minutes 15 seconds East 91.19 feet to the point of
curvature of a tangent curve to the right, from which the radius point of said
curve bears South 81 degrees 00 minutes 45 second West 515.50 feet; thence
Southerly along said curve on an arc distance of 36.11 feet to a point on said
curve, said point being North 85 degrees 01 minutes 34 seconds East 515.50 feet
from said radius point, to the point of curvature of a reverse curve to the
left, from which the radius point of said curve bears North 85 degrees 01
minutes 34 seconds East 19.50 feet; thence Southerly, Southeasterly, and
Easterly along said curve an arc distance of 28.94 feet to a point on said
curve, said point beings South 00 degrees 00 minutes 00 seconds East 19.50 feet
from said radius point; thence North 90 degrees 00 minutes 00 seconds East 77.54
feet; thence South 29 degrees 32 minutes 35 seconds West 184.24 feet; thence
South 89 degrees 34 minutes 00 seconds West 270.81 feet to the POINT OF
BEGINNING of this description, containing 1.931 acres, more or less.
LESS and EXCEPT the real property conveyed by Apple American Limited Partnership
of Indiana, an Indiana limited partnership, to the State of Indiana by Warranty
Deed recorded on June 15, 2000 in Deed Record 307, page 49 in the Office of the
Recorded of Montgomery County, Indiana.


PARCEL 2:
Non-exclusive easement as set out in that certain Declaration of Easements and
Restrictions recorded July 9, 1996 in Deed Record 294, page 371 in the Office of
the Recorded of Montgomery County, Indiana.


TAX KEY#         023-25032-00
PROPERTY ADDRESS:     1516 South Wasington Sreet
              Crawfordsville, IN  47933


 
Page 15 of 16
Applebee's - Crawfordsville, IN

--------------------------------------------------------------------------------





Exhibit B


The following Seller's Materials will be provided by Seller, to the extent such
items exist in Seller's possession:


a)
A copy of Seller's existing Owner's Title Policy for the Property, with copies
of its underlying documents;



b)
A copy of Seller's existing as-built ALTA survey of the Property;



c)
A complete copy of the Lease, and any amendments thereto, including but not
limited to guaranties, amendments, assignments of lease and/or letter
agreements, commencement agreements, memorandum of leases, and project
acceptance letter;



d)
A copy of Seller's existing Phase I Environmental Site Assessment report;



e)
A copy of the Tenant's existing insurance certificate(s) for the Property;



f)
A copy of the Certificate of Occupancy from the governing municipality;



g)
Copies of the existing final building plans and specifications for the
improvements; and



h)
A copy of the most recent real estate tax statement for the Property.



i)
Such other information as Buyer may reasonably request.

 
 
Page 16 of 16
Applebee's - Crawfordsville, IN

--------------------------------------------------------------------------------

 